IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-70,963-01


EX PARTE JUAN RAMON MEZA SEGUNDO





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. C-3-008574-0974988-A IN CRIMINAL DISTRICT COURT NUMBER THREE

TARRANT COUNTY



Per Curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In December 2006, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Segundo v. State, 270 S.W.3d 79 (Tex.
Crim. App. 2008).
	Applicant presents thirteen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held on
December 9, 2009, and the trial court entered findings of fact and conclusions of law.  The
trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial court's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 8TH DAY OF DECEMBER, 2010.

Do Not Publish